DETAILED ACTION
This action is responsive to the Application filed on 05/07/2020, which is a Continuation of application no. 13/834,490, filed 03/15/2013, now U.S. Patent No. 10,682,102. Claims 1-20 are pending in the case. Claims 1, 9, and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 9-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-10 of prior U.S. Patent No. 10,682,102. This is a statutory double patenting rejection. See, for example:
Instant Application
Patent No. 10,682,102
9. A medical device interface system comprising a processing circuit configured to implement:
a communication channel configured to communicate with a plurality of medical devices, 
the medical devices selected from a group consisting of a blood processing instrument, an infusion pump, and a drug delivery system, 
to receive interface screen data for each of the plurality of medical devices;
a processing component configured to generate a first screen comprising representations of the interface screen data from the plurality of medical devices, 
each representation to convey information shown on a respective interface screen of a corresponding medical device, 
to receive an indication of user selection of one of the representations displayed on the first screen, and to generate a larger screen representation of the interface screen data of the selected representation, 
wherein both the first screen and the larger screen convey indicators of an alert 
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen representations of screens displayed on the medical devices.

10. The medical device interface system of claim 9 wherein the first screen comprises an indication of a status of a disposable kit for the medical device.

11. The medical device interface system of claim 9, wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode.

12. The medical device interface system of claim 9, 
wherein the first screen comprises an indication of an amount of drug dispensed by a medical device.

a communication channel configured to communicate with a plurality of medical devices, 
the medical devices selected from a group consisting of a blood processing instrument, an infusion pump, and a drug delivery system, 
to receive interface screen data for each of the plurality of medical devices;
a processing component configured to generate a first screen comprising representations of the interface screen data from the plurality of medical devices, each representation to convey information shown on a respective interface screen of a corresponding medical device, 
to receive an indication of user selection of one of the representations displayed on the first screen, and to generate a larger screen representation of the interface screen data of the selected representation, 
wherein both the first screen and the larger screen convey indicators of an alert 
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical devices.

8. The medical device interface system of claim 7, wherein the first screen comprises an indication of a status of a disposable kit for the medical device.

9. The medical device interface system of claim 7, wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode.

10. The medical device interface system of claim 7, 
wherein the first screen comprises an indication of an amount of drug dispensed by a medical device.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 11 of U.S. Patent No. 10,682,102 (hereinafter, “the ‘102 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application either recite broader versions of the claims as recited in the ‘102 patent, and/or otherwise mix and match limitations from parallel claim sets in an obvious manner. For example, most of the claims (as shown below) have a one-to-one correspondence and also maintain the same hierarchical structure/dependence paradigm. The only minor exceptions would appear to be the “automatically rearrange” aspect in dependent claim 8 of the instant application, and the nomenclature choices in dependent claim 13 of the instant application. However, as to the “automatically rearrange” aspect in dependent claim 8 of the instant application, even though this claim limitation was not exactly duplicated in the branch containing claims 1-6 in the ‘102 patent, that branch did already include the feature “to receive through the communication channel an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm on one of the first screen and the larger screen,” and when this aspect was pursued in other claim branches, it was followed by the explanation/clarification “to automatically rearrange the screen shots or live feeds of interface screen data based at least in part on the received indication of the alerts or alarms” (see, e.g., claim 11 of the ‘102). Thus, it would have been obvious to also incorporate this language into claim 1 of the ‘102 in the same way as it was already shown to be done in claim 11 of the same reference. As to dependent claim 13 of 
Instant Application
Patent No. 10,682,102
1. A medical device interface system, comprising

a network interface circuit configured to communicate with a plurality of medical devices; and
-----
3. The medical device interface system of claim 2, 
wherein the plurality of medical devices are blood processing instruments, infusion pumps, and/or drug delivery systems.
-----
a processing circuit configured
to receive data through the network interface circuit from each of the plurality of medical devices, 
to generate a first screen comprising screen shots or live feeds of screens displayed on the medical devices, each screen shot or live feed to convey information shown on a respective interface screen of a corresponding medical device, 
-----

to receive an indication of user selection of one of the screen shots or live feeds displayed on the first screen and to generate a larger screen representation of the screen shot or live feed of the selected representation.
-----
the processing circuit further configured to receive through the network interface circuit an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm.


2. The medical device interface system of claim 1, wherein the screen shots or live feeds are miniature screen representations of screens displayed on the medical devices.

5. The medical device interface system of claim 4, wherein both the first screen and the larger screen convey indicators of the alert or alarm associated with the one of the devices.

6. The medical device interface system of claim 1, wherein the first screen comprises an indication of a status of a disposable kit for the medical device.

7. The medical device interface system of claim 1, wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode.

8. The medical device interface system of claim 1, 



13. The medical device interface system of claim 9, wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical device, 
wherein the medical devices are blood processing instruments.

14. A medical device interface system, comprising

a network interface circuit configured to communicate with a plurality of medical devices, 




each medical device providing a medical device screen; and a processing circuit configured to receive screen data representing the medical device screens through the network interface circuit from each of the plurality of medical devices, to generate a first screen from the received screen data, the first screen comprising a multi-device view of the medical device screens from the plurality of medical devices.
------
16. The medical device interface system of claim 14, wherein the received screen data comprises screen captures and/or live feeds of the medical device screens provided by each medical device.

17. The medical device interface system of claim 14, wherein the multi-device view of the medical device screens from the screen captures, live feeds, and/or screenshot thumbnails of the medical device screens provided by the medical devices.

18. The medical device interface system of claim 14, wherein the processing circuit is configured 
to receive a selection of one of the medical device screens while displaying the first screen comprising the multi-device view, wherein the processing circuit is configured to launch a larger view of the selected one of the medical device screens.
-----
15. The medical device interface system of claim 14, 
the processing circuit further configured to receive through the network interface circuit an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm on the first screen.

a communication channel configured to communicate with a plurality of medical devices, 



the medical devices selected from a group consisting of a blood processing instrument, an infusion pump, and a drug delivery system, 


to receive interface screen data for each of the plurality of medical devices;
a processing component configured to generate a first screen comprising representations of the interface screen data from the plurality of medical devices, each representation to convey information shown on a respective interface screen of a corresponding medical device, 





to receive an indication of user selection of one of the representations displayed on the first screen, and to generate a larger screen representation of the interface screen data of the selected representation, 

the processing component further configured to receive through the communication channel an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm on one of the first screen and the larger screen, 
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical devices.

2. The medical device interface system of claim 1, wherein both the first screen and the larger screen convey indicators of the alert or alarm with respect to one of the plurality of medical devices.

3. The medical device interface system of claim 1, wherein the first screen comprises an indication of a status of a disposable kit for the medical device.

5. The medical device interface system of claim 1, wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode.

{Claim 11} 
… 


{excerpt from claim 7} the medical devices selected from a group consisting of a blood processing instrument {…} wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical devices.

11. A medical device interface system comprising a processing circuit configured to implement:
a communication channel configured to communicate with a plurality of medical devices, 
the medical devices selected from a group consisting of a blood processing instrument, an infusion pump, and a drug delivery system, 
to receive interface screen data for each of the plurality of medical devices;
a processing component configured 
to generate a screen comprising screen shots or live feeds of interface screen data from a plurality of the medical devices, each screen shot or live feed to convey information shown on a respective interface screen of a corresponding medical device, 




















to receive an indication of user selection of one of the screen shots or live feeds displayed on the first screen, and to generate a larger screen representation of the interface screen data of the selected screen shot or live feed, 




the processing component further configured to receive through the communication channel an indication of an alert or alarm associated with each of a plurality of the medical devices, 
the processing component configured to automatically rearrange the screen shots or live feeds of interface screen data based at least in part on the received indication of the alerts or alarms.



Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 of U.S. Patent No. 10,682,102 (hereinafter, “the ‘102 patent”) in view of Curl et al. (US Patent Application Pub. No. 2012/0278759, hereinafter “Curl”). 

As shown above, the claims of the ‘102 patent (particularly, claim 11) read on the limitations of the medical device interface system of claims 14 and 18 of the instant per se, or “touching” the display as the means by which the user indicates their selections. In an analogous art, Curl shows a similar medical device interface system (Curl: ¶ 58) which may be embodied on a tablet (Curl: ¶¶ 106, 124, & 200) and “touching” the display as the means by which the user indicates their selections (Curl: ¶¶ 71, 106, 149-150, & 198).
One of ordinary skill in the art, having the teachings of claims 11 and 15 of the ‘102 patent and Curl before them prior to the claimed invention, would have been motivated to take the ‘102 patent’s existing teachings (e.g. its existing operability to convey multiple screen shots or live feeds of respective medical instruments on a first screen) and embody them on a tablet with touch capabilities as taught by Curl. The rationale for doing so would have been to provide a more convenient and intuitive user experience by allowing for increased portability and a more direct/natural user interaction means. Moreover, the benefits for doing so are explicitly corroborated by Curl itself when it shows how adopting its features “can free the attending surgeon and team members from certain equipment-operation and distributed data-viewing tasks, and improve focus and collaboration necessary for surgical tasks in the operating room. The integration system 100 can also free up valuable space within the operating room, .
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. (US Patent Application Pub. No. 2007/0253021, hereinafter “Mehta”) in view of Curl et al. (US Patent Application Pub. No. 2012/0278759, hereinafter “Curl”).

As to independent claim 1, Mehta shows a medical device interface system [system 100 (Mehta: ¶ 57)], comprising: 
a network interface circuit configured to communicate with a plurality of medical devices [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. More particularly, embodiments of the present invention relate to systems and techniques related to wireless data communication protocols, and wireless data communication features suitable for use in a medical device network environment.” (Mehta: ¶ 02)]; and 
a processing circuit [“processing architecture 514” (Mehta: ¶ 88)] configured to receive data through the network interface circuit from each of the plurality of medical devices [“{…} processing architecture 514 may be suitably configured to interpret and process incoming information, data, and content that is conveyed in local communications received from a transmitting device within the local infusion system. Referring to FIG. 1, the transmitting device may be any of the devices within local infusion system 102, including another monitor device. {…}” (Mehta: ¶ 89)], 
to generate a first screen [e.g. a handheld monitor/controller device’s display (Mehta: figs. 4A-4B; ¶¶ 70 & 80-81) and/or a hospital/bedside monitor’s display (Mehta: figs. 2-3; ¶¶ 71 & 74-79)] comprising screen shot or live feed of screen displayed on the medical devices, each screen shot or live feed to convey information shown on a respective interface screen of a corresponding medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots or live feeds is not only displayed on a respective interface , 
the processing circuit further configured to receive through the network interface circuit an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm [“Any of the devices within local infusion system 102 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert status, and other information related to the operation, status, or condition of the patient, related to any of the devices within local infusion system 102, or related to local infusion system 102 itself {…}” (Mehta: ¶ 68)]. 

As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of screen shots or live feeds/streams from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen. Mehta even goes as far as saying that “Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta explicitly accounts for an operability to “concurrently reproduce” the displays of multiple medical devices on the first screen, yet the illustrations in figs. 2-4B and 12-17 appear to focus on one “screen shot” at a time, without considerably delving into the specifics of how the concurrent reproduction of the multiple screen shots/feeds would be reduced to practice (i.e. such that two or more screen representations of medical devices are concurrently displayed on a single/first screen). 
In an analogous art, Curl also shows a medical device interface system [e.g. “an integration system 100 for medical instruments” (Curl: ¶ 58)]. Moreover, Curl shows an operability to generate a first screen [Curl: figs. 8-10] comprising multiple, concurrently displayed live feeds, each conveying information from a corresponding medical device [e.g. see the multiple miniature/thumbnail windows shown on a first screen (Curl: figs. 8-10), each of which conveys information (e.g. a data stream) from a respective medical device (Curl: ¶¶ 63, 133, 149, 161-163, 181-182, 186, & 193-198)].
One of ordinary skill in the art, having the teachings of Mehta and Curl before them prior to the claimed invention, would have been motivated to take Mehta’s existing teachings (e.g. its existing operability to convey multiple screen shots or live feeds of respective medical instruments on a first screen) and arrange them as taught by Curl (such that multiple medical device representations are displayed simultaneously on a single/first screen). The rationale for doing so would have been that Mehta had already explicitly accounted for the possibility of also displaying, in the first screen and in one particular “screen shot” for handheld monitor/controller 410; in practice any number of different display screens can be generated” (Mehta: ¶ 84), and that “the content of these screen shots may be displayed by bedside monitor 200 (see FIG. 2), by hospital monitor 300 (see FIG. 3), by handheld monitor/controllers 400 and 410 (see FIG. 4), by any of the local devices within local infusion system 102 (see FIG. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (see FIG. 1).” (Mehta: ¶ 145). 
Furthermore, the benefits for Mehta to adopt Curl’s approach of showing multiple medical device representations simultaneously on a single/first screen are explicitly corroborated by Curl itself when it shows how adopting its features “can free the attending surgeon and team members from certain equipment-operation and distributed data-viewing tasks, and improve focus and collaboration necessary for surgical tasks in the operating room. The integration system 100 can also free up valuable space within the operating room, and reduce clutter. Space occupied by a plurality of medical instruments which must be positioned within viewing range of the physician can be recovered, since the instruments may be moved to a remote location and a single control console and video display located near the physician.” (Curl: ¶ 72). Further benefits of incorporating Curl’s teachings can also be found in at least Curl: ¶¶ 193-198 & 200-204. Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teachings of Mehta and Curl (hereinafter, the “Mehta-Curl” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 2, Mehta-Curl further shows:
wherein the screen shots or live feeds are miniature screen representations of screens displayed on the medical devices [See Mehta’s screen shots as miniature screen representations of screens displayed on the medical devices (Mehta: figs. 12-17; ¶¶ 145-150). See also Curl’s thumbnails/miniature screen representations (Curl: figs. 8-10).]. 

As to dependent claim 3, Mehta-Curl further shows:
wherein the plurality of medical devices are blood processing instruments [“{…} BG {e.g. Blood Glucose} measurement devices use various methods to measure the BG level of a patient, such as a sample of the patient's blood {…}” (Mehta: ¶ 04)
“BG meter 136 is generally configured to measure the BG level of a user by analyzing a blood sample. For example, BG meter 136 may include a receptacle for receiving a blood sample test strip. {…}” (Mehta: ¶ 69)
“{…} each sensor transmitter 1502 is a continuous glucose (e.g., blood glucose) sensor transmitter that measures the glucose level of a patient in real time {…}” (Mehta: ¶ 187) 
“{…} if device 1600 is a BG meter, then device-specific hardware 1608 may include a receptacle for a blood sample strip or stick {…}” (Mehta: ¶ 208)], 
infusion pumps, and/or drug delivery systems [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. {…}” (Mehta: ¶ 02)
Infusion pump 128 is configured to deliver fluid, such as insulin, into the body of a user via, for example, an infusion set. {…}” (Mehta: ¶ 64)]. 

As to dependent claim 4, Mehta-Curl further shows:
wherein the processing circuit is configured to receive an indication of user selection of one of the screen shots or live feeds displayed on the first screen and to generate a larger screen representation of the screen shot or live feed of the selected representation [See how Mehta showed both smaller screen representations (e.g Mehta: figs. 12-17) and larger screen representations of selected screen shots or live feeds (e.g. Mehta: figs. 2-4B). See also the rationale above in parent claim 1 for combining Mehta’s screen shots/live feeds with Curl’s live feed screen representations. Moreover, see how Curl is operable to first portray a grid of miniature thumbnails/screen representations (e.g. Curl: fig. 8), and how a user selection of one of these miniature screen representations (e.g. Curl: ¶¶ 63-64, 91-95, 148-151, 161-162, 169, 181-182, & 198) may trigger the generation a larger version of the selected representation (e.g. Curl: figs. 9-10).]. 

As to dependent claim 5, Mehta-Curl further shows:
wherein both the first screen and the larger screen convey indicators of the alert or alarm associated with the one of the devices [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein both the first screen and the larger screen convey the same indicators, including indicators of the alert or alarm . 

As to dependent claim 6, Mehta-Curl further shows:
wherein the first screen comprises an indication of a status of a disposable kit for the medical device [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein the first screen comprises an indication of a status of any and all instruments in the medical device network, including the status of external elements/instruments and/or disposable kits/batteries (Mehta: ¶¶ 04-06, 78, 82-84, 87, 89, 116, 146-147, & 200 | Curl: ¶¶ 59, 67-68, & 201-202)]. 

As to dependent claim 7, Mehta-Curl further shows:
wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode [The Mehta-Curl combination is replete with “remote control” features operable to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode (Mehta: ¶¶ 05, 11-12, 62-73, 80, 87, 204, 207, 237, 298-299 | Curl: ¶¶ 62, 71, 106-108-112, 146, 150, & 191).]. 

As to dependent claim 8, Mehta-Curl further shows:
the processing circuit configured to automatically rearrange the screen shots or live feeds based at least in part on the received indication of the alert or alarm [“{…} the warning signal comprises a temporary alteration of video images on the main display 120, e.g., one image can be enlarged to cover a larger portion of the display while other images reduced, or an image can be overlayed temporarily on top of other images, with or without transparency, or an image or portion of an image can be highlighted or emphasized, or large text can be overlayed on at least a portion of the display 120. In some embodiments, displayed images on the main video display 120 are rearranged as a result of detection of a fault.” (Curl: ¶ 201) | For further context/examples, see also the automatic alert indications mapped to Mehta above, as well as the plurality of alert-based re-rankings/rearrangements in Curl: figs. 8-10; ¶¶ 07-10, 64, 149, 161-164, 168-175, 177-182, & 201-205.]. 

As to independent claim 9, Mehta shows a medical device interface system [system 100 (Mehta: ¶ 57)] comprising a processing circuit [“processing architecture 514” (Mehta: ¶ 88)] configured to implement: 
a communication channel configured to communicate with a plurality of medical devices [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. More particularly, embodiments of the present invention relate to systems and techniques related to wireless data communication protocols, and wireless data communication features suitable for use in a medical device network environment.” (Mehta: ¶ 02)], 
the medical devices selected from a group consisting of a blood processing instrument [“{…} BG {e.g. Blood Glucose} measurement devices use various methods to measure the BG level of a patient, such as a sample of the patient's blood {…}” (Mehta: ¶ 04)
“BG meter 136 is generally configured to measure the BG level of a user by analyzing a blood sample. For example, BG meter 136 may include a receptacle for receiving a blood sample test strip. {…}” (Mehta: ¶ 69)
“{…} each sensor transmitter 1502 is a continuous glucose (e.g., blood glucose) sensor transmitter that measures the glucose level of a patient in real time {…}” (Mehta: ¶ 187) 
“{…} if device 1600 is a BG meter, then device-specific hardware 1608 may include a receptacle for a blood sample strip or stick {…}” (Mehta: ¶ 208)], an infusion pump, and a drug delivery system [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. {…}” (Mehta: ¶ 02)
“Infusion pump 128 is configured to deliver fluid, such as insulin, into the body of a user via, for example, an infusion set. {…}” (Mehta: ¶ 64)], 
to receive interface screen data for each of the plurality of medical devices [“Any of the devices within local infusion system 102 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert status, and other information related to the operation, status, or condition of the patient, related to any of the devices within local infusion system 102, or related to local infusion system 102 itself {…}” (Mehta: ¶ 68)
“{…} processing architecture 514 may be suitably configured to interpret and process incoming information, data, and content that is conveyed in local communications received from a transmitting device within the local infusion system. Referring to FIG. 1, the transmitting device may be any of the devices within local infusion system 102, including another monitor device. {…}” (Mehta: ¶ 89)]; 
a processing component configured to generate a first screen [e.g. a handheld monitor/controller device’s display (Mehta: figs. 4A-4B; ¶¶ 70 & 80-81) and/or a hospital/bedside monitor’s display (Mehta: figs. 2-3; ¶¶ 71 & 74-79)] comprising representation of the interface screen data from the plurality of medical devices, each representation to convey information shown on a respective interface screen of a corresponding medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots or live feeds is not only displayed on a respective interface screen of a corresponding medical device, but also may be displayed on the first screen such that each screen shot or live feed, when displayed on the first screen, conveys information shown on a respective interface screen of a corresponding medical device (Mehta: ¶¶ 68-71, 76, & 145-150).], 
to receive an indication of user selection of one of the representations displayed on the first screen, and to generate a larger screen representation of the interface screen data of the selected representation, wherein both the first screen and the larger screen convey indicators of an alert or alarm with respect to one of the plurality of medical devices [“{…} a bedside monitor may be located on a nightstand beside the patient's bed, while a hospital monitor may be located on a medical equipment cart or stand in the patient's room. In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71)
“Bedside monitor 200 may include processing logic, a display driver, and memory (not shown in FIG. 2) that is suitably configured to display information on display element 206. In embodiments, bedside monitor 200 functions to display information requested by the user, to display information related to an instructed act that was undertaken by the infusion pump, or to display status data for the infusion pump, such as, for example, BG levels, BG trends or graphs, or fluid delivery information. Bedside monitor 200 may be configured to display information conveyed in local communications received from an infusion pump or from any device within the local infusion system. At any moment, display element 206 may show substantially the same information as shown on the infusion pump; the two displays may mimic one another so that the user may choose to conveniently view the selected information from bedside monitor 200 rather than from the infusion pump, which is usually attached to the patient's body through an infusion set. Display element 206 may also include a backlight to facilitate viewing. The backlight may be a user programmable multi-color backlight that additionally performs the function of a visual indicator by flashing colors appropriate to the level of an alert or alarm. The backlight may also have variable intensity (automatic or manual) to accommodate user preferences and/or to indicate different alert or alarm status.” (Mehta: ¶ 76) 
For even further context into the instances wherein both the first screen and the larger screen convey indicators of an alert or alarm with respect to one of the plurality of medical devices, see also the plurality of examples in Mehta: ¶¶ 68-70, 87, 90, 145-150, 200, & 256.], 
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen representations of screens displayed on the medical devices [See how Mehta’s screen shots as miniature screen representations of screens displayed on the medical devices (Mehta: figs. 12-17; ¶¶ 71 & 145-150).]. 

As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of representations of the interface screen data (including screen shots or live feeds/streams) from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen. Mehta even goes as far as saying that “Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta explicitly accounts for an operability to “concurrently reproduce” the displays of multiple medical devices on the first screen, yet the illustrations in figs. 2-4B and 12-17 appear to focus on one “screen shot”/representation at a time, without considerably delving into the specifics of how the concurrent reproduction of the multiple representations/screen shots/feeds would be reduced to practice (i.e. such that two or more screen representations of medical devices are concurrently displayed on a single/first screen). 
In an analogous art, Curl also shows a medical device interface system [e.g. “an integration system 100 for medical instruments” (Curl: ¶ 58)]. Moreover, Curl shows an operability to generate a first screen [Curl: figs. 8-10] comprising multiple, concurrently displayed representations of the plurality of medical devices, each conveying information from a respective medical device [e.g. see the multiple miniature/thumbnail windows shown on a first screen (Curl: figs. 8-10), each of which conveys information (e.g. a data stream) from a respective medical device (Curl: ¶¶ 63, 133, 149, 161-163, 181-182, 186, & 193-198)].
One of ordinary skill in the art, having the teachings of Mehta and Curl before them prior to the claimed invention, would have been motivated to take Mehta’s existing teachings (e.g. its existing operability to convey multiple screen representation options of respective medical instruments on a first screen) and arrange them as taught by Curl (such that multiple medical device representations are displayed simultaneously on a single/first screen). The rationale for doing so would have been that Mehta had already one particular “screen shot” for handheld monitor/controller 410; in practice any number of different display screens can be generated” (Mehta: ¶ 84), and that “the content of these screen shots may be displayed by bedside monitor 200 (see FIG. 2), by hospital monitor 300 (see FIG. 3), by handheld monitor/controllers 400 and 410 (see FIG. 4), by any of the local devices within local infusion system 102 (see FIG. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (see FIG. 1).” (Mehta: ¶ 145). 
Furthermore, the benefits for Mehta to adopt Curl’s approach of showing multiple medical device representations simultaneously on a single/first screen are explicitly corroborated by Curl itself, when it shows how adopting its features “can free the attending surgeon and team members from certain equipment-operation and distributed data-viewing tasks, and improve focus and collaboration necessary for surgical tasks in the operating room. The integration system 100 can also free up valuable space within the operating room, and reduce clutter. Space occupied by a plurality of medical instruments which must be positioned within viewing range of the physician can be recovered, since the instruments may be moved to a remote location and a single control console and video display located near the physician.” (Curl: ¶ 72). Further benefits of incorporating Curl’s teachings can also be found in at least Curl: ¶¶ 193-198 & 200-204. Therefore, it would have been obvious to one of ordinary skill in the art 

As to dependent claim 10, Mehta-Curl further shows:
wherein the first screen comprises an indication of a status of a disposable kit for the medical device [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein the first screen comprises an indication of a status of any and all instruments in the medical device network, including the status of external elements/instruments and/or disposable kits/batteries (Mehta: ¶¶ 04-06, 78, 82-84, 87, 89, 116, 146-147, & 200 | Curl: ¶¶ 59, 67-68, & 201-202)]. 

As to dependent claim 11, Mehta-Curl further shows:
wherein the processing circuit is further configured to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode [The Mehta-Curl combination is replete with “remote control” features operable to implement a command component configured to multi-cast a single command over the communication channel to place a plurality of the medical devices into a mode (Mehta: ¶¶ 05, 11-12, 62-73, 80, 87, 204, 207, 237, 298-299 | Curl: ¶¶ 62, 71, 106-108-112, 146, 150, & 191).]. 

As to dependent claim 12, Mehta-Curl further shows:
wherein the first screen comprises an indication of an amount of drug dispensed by a medical device [See, for example, any of the fluid level indicators 420 or 1206, either of which comprises an indication of an amount of drug dispensed by a medical device (Mehta: figs. 12 & 14-16; ¶¶ 84 & 146).]. 

As to dependent claim 13, Mehta-Curl further shows:
wherein the representations of the interface screen data from the plurality of medical devices are miniature screen shots or live feeds of screens displayed on the medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots or live feeds is not only displayed on a respective interface screen of a corresponding small/miniature medical device, but also may be displayed on the first screen such that each screen shot or live feed, when displayed on the first screen, conveys information shown on a respective small/miniature interface screen of a corresponding medical device (Mehta: ¶¶ 68-71, 76, & 145-150). See also Curl’s thumbnails/miniature screen representations (Curl: figs. 8-10).], 
wherein the medical devices are blood processing instruments [“{…} BG {e.g. Blood Glucose} measurement devices use various methods to measure the BG level of a patient, such as a sample of the patient's blood {…}” (Mehta: ¶ 04)
BG meter 136 is generally configured to measure the BG level of a user by analyzing a blood sample. For example, BG meter 136 may include a receptacle for receiving a blood sample test strip. {…}” (Mehta: ¶ 69)
“{…} each sensor transmitter 1502 is a continuous glucose (e.g., blood glucose) sensor transmitter that measures the glucose level of a patient in real time {…}” (Mehta: ¶ 187) 
“{…} if device 1600 is a BG meter, then device-specific hardware 1608 may include a receptacle for a blood sample strip or stick {…}” (Mehta: ¶ 208)]. 

As to independent claim 14, Mehta shows a medical device interface system [system 100 (Mehta: ¶ 57)], comprising: 
a network interface circuit configured to communicate with a plurality of medical devices [“Embodiments of the present invention relate generally to medical devices and medical device networks, such as infusion systems that deliver fluids into a patient's body. More particularly, embodiments of the present invention relate to systems and techniques related to wireless data communication protocols, and wireless data communication features suitable for use in a medical device network environment.” (Mehta: ¶ 02)], 
each medical device providing a medical device screen [“Any of the devices within local infusion system 102 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert status, and other information related to the operation, status, or condition of the patient, related to any of the devices within local infusion system 102, or related to local infusion system 102 itself {…}” (Mehta: ¶ 68)]; and 
a processing circuit [“processing architecture 514” (Mehta: ¶ 88)] configured to receive screen data representing the medical device screens through the network interface circuit from each of the plurality of medical devices, to generate a first screen from the received screen data, the first screen comprising a device view of the medical device screen from the plurality of medical devices [See, for example, Mehta: figs. 12-17, which illustrate how medical device screen data representations (which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136)) are received through the network interface circuit from each of the plurality of medical devices, and how each of these screen data representations is not only displayed on a respective interface screen of a corresponding medical device, but also may be displayed on the first screen such that each screen data representation, when displayed on the first screen, respectively represents a corresponding medical device’s screen (Mehta: ¶¶ 68-71, 76, & 145-150).]. 

As shown above, Mehta explicitly shows an operability to concurrently receive a multitude of screen data representations from multiple medical devices for conveying information shown on a respective interface screen of a corresponding medical device on a first screen. Mehta even goes as far as saying that “Monitor 140, which may be realized as a bedside monitor for personal use or as a hospital monitor for caregiver use, enables remote monitoring of infusion pump 128 (and possibly other devices within local infusion system 102). {…} In addition, monitor 140 may be suitably configured to enable remote programming and control of infusion pump 128 and/or other devices within local infusion system 102. {…} In contrast to the smaller portable devices of local infusion system 102, monitor 140 preferably includes a large and easy to read display element, which may be configured to concurrently reproduce at least a portion of the information displayed on infusion pump 128.” (Mehta: ¶ 71). In other words, Mehta explicitly accounts for an operability to “concurrently reproduce” the displays of multiple medical devices on the first screen, yet the illustrations in figs. 2-4B and 12-17 appear to focus on one “screen shot” at a time, without considerably delving into the specifics of how the concurrent reproduction of the multiple screen shots/feeds would be reduced to practice (i.e. such that the first screen comprises a multi-device view of the medical device screens from the plurality of medical devices). 
In an analogous art, Curl also shows a medical device interface system [e.g. “an integration system 100 for medical instruments” (Curl: ¶ 58)]. Moreover, Curl shows an operability to generate a first screen comprising a multi-device view [Curl: figs. 8-10] of multiple medical device data representations from the plurality of medical devices [e.g. see the multiple miniature/thumbnail windows shown on a first screen (Curl: figs. 8-10), each of which conveys data (e.g. a data stream) representing a respective medical device (Curl: ¶¶ 63, 133, 149, 161-163, 181-182, 186, & 193-198)].
One of ordinary skill in the art, having the teachings of Mehta and Curl before them prior to the claimed invention, would have been motivated to take Mehta’s existing teachings (e.g. its existing operability to convey multiple screen data representation options of respective medical instruments on a first screen) and arrange them as taught one particular “screen shot” for handheld monitor/controller 410; in practice any number of different display screens can be generated” (Mehta: ¶ 84), and that “the content of these screen shots may be displayed by bedside monitor 200 (see FIG. 2), by hospital monitor 300 (see FIG. 3), by handheld monitor/controllers 400 and 410 (see FIG. 4), by any of the local devices within local infusion system 102 (see FIG. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (see FIG. 1).” (Mehta: ¶ 145). 
Furthermore, the benefits for Mehta to adopt Curl’s approach of showing a multi-device view of multiple medical device representations simultaneously on a single/first screen are explicitly corroborated by Curl itself when it shows how adopting its features “can free the attending surgeon and team members from certain equipment-operation and distributed data-viewing tasks, and improve focus and collaboration necessary for surgical tasks in the operating room. The integration system 100 can also free up valuable space within the operating room, and reduce clutter. Space occupied by a plurality of medical instruments which must be positioned within viewing range of the physician can be recovered, since the instruments may be moved to a remote location and a single control console and video display located near the physician.” (Curl: ¶ 72). 

As to dependent claim 15, Mehta-Curl further shows:
the processing circuit further configured to receive through the network interface circuit an indication of an alert or alarm associated with one of the medical devices and to generate a corresponding indication of the alert or alarm on the first screen [See, for example, the plurality of embodiments in the Mehta-Curl combination wherein the first screen may generate one or more indicators of an alert or alarm received from and associated with the one of the medical devices (Mehta: ¶¶ 68-71, 76, 87, 90, 145-150, 200, & 256 | Curl: ¶¶ 149 & 201-204).]. 

As to dependent claim 16, Mehta-Curl further shows:
wherein the received screen data comprises screen captures and/or live feeds of the medical device screens provided by each medical device [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots/captures and/or live feeds is not only displayed on a respective interface screen of a corresponding small/miniature medical device, but also may be displayed on . 

As to dependent claim 17, Mehta-Curl further shows:
wherein the multi-device view of the medical device screens from the plurality of medical devices comprise screen captures, live feeds, and/or screenshot thumbnails of the medical device screens provided by the medical devices [See, for example, Mehta: figs. 12-17, which illustrate medical device screen representations which are explicitly referred to as comprising “screen shots” (Mehta: ¶¶ 26, 84, & 145-150) and/or live feeds/“streams” (Mehta: ¶¶ 120-122 & 136), and how each of these screen shots/captures and/or live feeds is not only displayed on a respective interface screen of a corresponding small/miniature medical device, but also may be displayed on the first screen such that each screen shot/capture and/or live feed, when displayed on the first screen, conveys information shown on a respective interface screen of a corresponding medical device (Mehta: ¶¶ 68-71, 76, & 145-150). See also how Curl’s thumbnails in its multi-device view may display live data streams provided by the medical devices (Curl: figs. 8-10).]. 

As to dependent claim 18, Mehta-Curl further shows:
wherein the processing circuit is configured to receive a selection of one of the medical device screens while displaying the first screen comprising the multi-device view, wherein the processing circuit is configured to launch a larger view of the selected one of the medical device screens [See how Mehta showed both smaller screen representations (e.g Mehta: figs. 12-17) and larger screen representations of selected screen shots or live feeds (e.g. Mehta: figs. 2-4B). See also the rationale above in parent claim 14 for combining Mehta’s screen shots/live feeds with Curl’s live feed screen representations. Moreover, see how Curl is operable to first portray a multi-device view of miniature thumbnails/screen representations (e.g. Curl: fig. 8), and how a user selection of one of these miniature medical device representations (e.g. Curl: ¶¶ 63-64, 91-95, 148-151, 161-162, 169, 181-182, & 198) may trigger the generation a larger version of the selected representation (e.g. Curl: figs. 9-10).]. 

As to dependent claim 19, Mehta-Curl further shows:
wherein the medical device interface system operates on a tablet computer [See the many examples wherein the medical device interface system operates on a tablet computer in Mehta: figs. 4A-4B; ¶¶ 61, 70, 75, 80-81, & 219 | Curl: ¶¶ 121, 124,  & 200.], 
wherein the selection is received by touching a display of the tablet computer [The Mehta-Curl combination (particularly the Curl reference) is replete with mappable instances wherein the selection is received by touching a display of the tablet . 

As to dependent claim 20, Mehta-Curl further shows:
wherein the processing circuit is configured to receive a selection of a plurality of the medical device screens by touching a display device displaying the first screen [The Mehta-Curl combination (particularly the Curl reference) is replete with mappable alternatives showing wherein the processing circuit is configured to receive a selection of a plurality of the medical device screens by touching a display device displaying the first screen. See, for example, Mehta: ¶ 76 and Curl: figs. 8-10, ¶¶ 14-21, 34-36, 66-95, 99-102, 106-108, 149-150, 169-171, 181-182, & 197-201; particularly Curl: ¶¶ 149-150, 169-171, 181, & 198-201.], 
wherein the processing circuit is configured to make an adjustment to the selected medical devices by sending a command or commands to the selected medical devices [The Mehta-Curl combination is also replete with “remote control” features operable to make an adjustment to the selected medical devices by sending a command or commands to the selected medical devices (Mehta: ¶¶ 05, 11-12, 62-73, 80, 87, 204, 207, 237, 298-299 | Curl: ¶¶ 62, 71, 106-108-112, 146, 150, & 191).].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Ramarao; Surendra Channakeshavapura et al.
US 20130021355 A1
Showing selectable thumbnails conveying screen shots and/or live feeds of remote devices, and generating a larger representation of the thumbnail upon selection.
Muhsin; Bilal et al.
US 20110169644 A1
Multi-device view of medical device screen representations that are selectable to show in a larger view.
Martin; Neil A. et al.
US 20100064374 A1
Medical device screen dashboard/multi-device view, wherein each medical device screen representation is enlargeable upon selection.
Higgins; Michael S. et al.
US 20090054735 A1
Multi-device view of medical device screen representations that are automatically rearrangeable upon an indication of an alert.
Kumar, Kishore et al.
US 20020198473 A1
Multi-device view of medical device screen representations.
Buresh, William et al.
US 20020138512 A1
Multi-device view of medical device screen representations that are enlargeable upon selection.
Henderson; William Dwight et al.
US 9582838 B1
Miniature representation of medical device screen data that are rearrangeable upon alert indications from respective devices.
TRAN; Bao
US 20200077892 A1
Multi-device view of medical device screen representations.
Jordan; Charles S. et al.
US 20150077502 A1
Multi-device view of medical device screen representations conveying what is actually displayed on the respective medical devices.
Case; Brian C. et al.
US 20120041777 A1
Blood processing medical device interfacing system by the same assignee.
Kiani; Massi Joe E. et al.
US 20110001605 A1
Multi-device view of medical device screen representations conveying what is actually displayed on the respective medical devices, and are also rearrangeable upon alert indications from respective devices.
Ferlitsch; Andrew Rodney et al.
US 20100141552 A1
Multi-device view connected device environment with enlargeable representations upon selection.

US 20100131883 A1
Multi-view of medical device data thumbnails.
Barron; Traci et al.
US 20090149743 A1
Blood processing medical device interfacing system that is operable to convey on a first screen exactly what is displayed on one or more selected medical devices.
Powell; William Cameron et al.
US 20060149597 A1
Mobile environment with live feeds of screen representations of medical devices.
Coonce; Charles Kevin et al.
US 20060095950 A1
Multi-screen medical device environment with multiple modes and indications of alerts.
Niklewski; Paul J. et al.
US 20060042638 A1
Medical device system with miniature representations of what other connected medical devices are displaying.
Vanderveen, Timothy W.
US 20050171815 A1
Medical device environment where a first screen may multi-cast commands to other medical devices to put them in a mode.
Hutchinson, George M. et al.
US 20040236188 A1
Medical device environment displaying alert indications from other devices.
De La Huerga, Carlos
US 20020038392 A1
Medical device environment, including infusion pumps, drug delivery devices, and disposable kits, wherein a first screen may multi-cast commands to other medical devices to put them in a mode.
Crawford, Jr.; John M.
US 5331549 A
Medical device environment displaying alert indications from other devices.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173